Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 11,121,917 (917' Patent). Although the claims at issue are not identical to that of the 917' Patent as shown in the table below they are not patentably distinct as the broader claim scope of the current Application is anticipated by the narrower claim scope of the 917’ Patent. 
Current Application
917' Patent
1. A device, comprising:

one or more processors configured to:

receive a resource configuration request;

determine that a measure of requested resources associated with the resource configuration request exceeds a capacity of a first set of resource centers;

based on determining that the measure of requested resources exceeds the capacity of the first set of resource centers, identify one or more resource centers of a second set of resource centers to satisfy the resource configuration request; and 


configure the one or more resource centers of the second set of resource centers to satisfy at least a portion of the resource configuration request.
1. A device, comprising:

one or more processors configured to:

receive a request to configure resources …

determine that at least some of the request cannot be satisfied by configuring resource centers of only the first set of resource centers;

based on determining that at least some of the request cannot be satisfied by configuring resource centers of only the first set of resource centers, identify one or more resource centers of the second set of resource centers to satisfy the request; and

configure the one or more resource centers of the second set of resource centers to satisfy at least the portion of the request that cannot be satisfied by configuring resource centers of only the first set of resource centers.

2. The device of claim 1, wherein the resource configuration request specifies a coverage area, wherein identifying the one or more resource centers of the second set of resource centers includes identifying one or more resource centers of the second set of resource centers that serve at least a portion of the specified coverage area.  
2. The device of claim 1, wherein the request specifies a coverage area, wherein identifying the one or more resource centers of the second set of resource centers includes identifying
one or more resource centers of the second set of resource centers that serve at least a portion of the
specified coverage area.

3. The device of claim 1, wherein the first set of resource centers include a particular resource center that serves a particular coverage area, and wherein the second set of resource centers include a plurality of resource centers that serve at least one of: the particular coverage area, or a subset of the particular coverage area.  
3. The device of claim 1, wherein the first set of resource centers include a particular resource center that serves a particular coverage area, and wherein the second set of resource centers
include a plurality of resource centers that, together, serve at least one of:

the particular coverage area, or
a subset of the particular coverage area.

4. The device of claim 1, wherein the first set of resource centers are associated with a first level of a hierarchical arrangement of resource centers, and wherein the second set of resource centers are associated with a second level of the hierarchical arrangement of resource centers.  
1. … wherein the hierarchical
arrangement includes at least:
a first set of resource centers at a first level of the hierarchical
arrangement, and
a second set of resource centers at a second level of the hierarchical
arrangement;

5. The device of claim 1, wherein the request specifies a quantity of requested resources, and wherein configuring the one or more resource centers of the second set of resource centers includes provisioning a portion of the specified quantity of resources at the one or more resource centers of the second set of resource centers.  
5. The device of claim 1, wherein the request specifies a quantity of requested resources, and wherein configuring the one or more resource centers of the second set of resource centers includes provisioning the specified quantity of resources at the one or more resource centers of the second set of resource centers.

6. The device of claim 1, wherein the one or more processors are further configured to: 
configure one or more resource centers of the first set of resource centers to satisfy at least another portion of the request, wherein the configuration of the one or more resource centers of the first set of resource centers and the one or more resource centers of the second set of resource centers fully satisfies the request.  
6. The device of claim 1, wherein the one or more processors are further configured to:

configure one or more resource centers of the first set of resource centers to satisfy at least another portion of the request, wherein the configuration of the one or more resource centers of the first set of resource centers and the one or more resource centers of the second
set of resource centers fully satisfies the request.


7. The device of claim 1, wherein a particular resource center, of the first set of resource centers, serves as an aggregator for traffic received via a plurality of resource centers of the second set of resource centers.
7. The device of claim 1, wherein a particular resource center, of the first set of resource centers, serves as an aggregator for traffic received via a plurality of resource centers of the second set of resource centers.



	Claims 8-20 of the current application are substantially identical to that of claims 1-7, and are rejected under the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of the 917' Patent for the same reasons as noted above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 6, 8, 11, 13, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ashok et al. (US 2016/0204923) (“Ashok”).

As per claim 1, Ashok teaches a device, comprising: 
one or more processors (see Fig. 4) configured to: 
receive a resource configuration request (i.e., “in response to increases in the workload to be handled by a task-specific cloud group”, see ¶0059, which implies a request to increase the workload handled by the task-specific cloud group, read as resource configuration request); 
determine that a measure of requested resources associated with the resource configuration request exceeds a capacity of a first set of resource centers (i.e., in response to “scaling requirements” to accommodate the increase in the workload by the task-specific cloud group, read as a first set of resource centers, see ¶0064 and/or ¶0067 “For example, if the resource capacity of compute nodes 302 (physical or virtual) of the task-specific cloud group is nearing its limit…”); 
based on determining that the measure of requested resources exceeds the capacity of the first set of resource centers, identify one or more resource centers of a second set of resource centers to satisfy the resource configuration request (i.e., “… borrow compute node 302 (physical or virtual) from another task-specific cloud group”, read as a resource center of another set of resource centers); and 
configure the one or more resource centers of the second set of resource centers to satisfy at least a portion of the resource configuration request (i.e., “…then, in step 606, administrative server 303 allocates compute node 302 (physical or virtual) (i.e., the borrowed compute node) to the task specific cloud group from a different task-specific cloud group”, see ¶0072).  

As per claim 4, Ashok further teaches wherein the first set of resource centers are associated with a first level of a hierarchical arrangement of resource centers, and wherein the second set of resource centers are associated with a second level of the hierarchical arrangement of resource centers (see ¶0017 – “production cloud group that hosts production workloads may have the highest priority and can borrow any of the compute nodes from any of the other cloud groups”, read as a hierarchical arrangement).   

As per claim 6, Ashok further teaches wherein the one or more processors are further configured to: configure one or more resource centers of the first set of resource centers to satisfy at least another portion of the request (see ¶0059 and ¶0067, where impliedly the task-specific group handles at least a portion of the increased workload), wherein the configuration of the one or more resource centers of the first set of resource centers and the one or more resource centers of the second set of resource centers fully satisfies the request (see ¶0059, ¶0067, and ¶0073, where the added compute node, in addition to the task-specific group “handle”, read as “full satisfy”, the increased workload).

Claims 8, 11, 13, 15, 18 and 20 are rejected under the same rationale as claims 1, 4, and 6, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are taught by the above cited art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ashok in further view of Labocki (US 2014/0330974)(“Labocki”).

As per claim 5, although Ashok teaches provisioning a portion of resources at the one or more resource centers of the second set of resource centers (i.e., “utilized to handle workloads”, see ¶0073, read as provisioning a portion of resources), Ashok does not expressly teach wherein the request specifies a quantity of requested resources, and wherein configuring the one or more resource centers of the second set of resource centers includes provisioning a portion of the specified quantity of resources at the one or more resource centers of the second set of resource centers.  
	Nevertheless, explicitly specifying a quantity of requested resources in a request was well known in the art prior to the earliest effective filing date of the claimed invention (see for example Labocki, i.e., “a request for one or more cloud resources”, see abstract).
	It would have been obvious to a person having ordinary skill in the art, prior to the earliest effective filing date of the claimed invention, to make explicit the quantity of resources needed in increasing the workload. The motivation for doing so would have been to ensure adequate resources are available to handle the increased workload.

Claims 12 and 19 are rejected under the same rationale as claim 5 since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are taught by the above cited art.

 Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ashok in further in view of Timmerman et al. (US 10,541,938)(“Timmerman”).

As per claim 7, Ashok does not expressly teach wherein a particular resource center, of the first set of resource centers, serves as an aggregator for traffic received via a plurality of resource centers of the second set of resource centers.
Nevertheless, in the same art of multi-cluster distributed applications, Timmerman teaches a system for executing a distributed application across multiple clusters of processing nodes (see col. 8, lines 40-51), wherein processing results (i.e., traffic) from the multiple cluster are received and aggregated on a first cluster (see col. 10, lines 1-10).
It would have been obvious to a person having ordinary skill in the art, prior to the earliest effective filing date of the claimed invention, to modify the teachings of Ashok with the teachings of Timmerman for aggregating traffic/results on the first task-specific cloud group, based on workload executed on both the first task-specific cloud group and the borrowed compute nodes of the other task-specific cloud groups. The motivation for doing so would have been to maintain privacy and control over the traffic/results executed by the task-specific cloud group on which the workload was intended to be handled.

Claim 14 is rejected under the same rationale as claim 7 since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are taught by the above cited art.

Allowable Subject Matter
Claims 2-3, 9-10, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441